Title: Report on Loans Negotiated in Europe Not Already Laid Before the Legislature, [27 May 1794]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, May 27, 1794Communicated on May 27, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury in obedience to the Order of the House of Representatives of the 26th instant respectfully makes the following Report:

The only Loan which has been negotiated in Europe, the particulars of which have not already been communicated to the House of Representatives, is one for three Millions of Florins, which our Commissioners at Amsterdam in a letter of the 27th of December last announce to have been set on foot, pursuant to instructions of the 12th of August preceding, to be dated the first of January 1794, the Interest 5 per Cent and the Charges 5 per Cent, reimbursable in five equal annual Instalments, beginning the first of January 1805, and ending the first of January 1809.
Further particulars concerning this Loan will appear from the abovementioned Letter of the Commissioners, a Copy of which is herewith transmitted.
Another Letter of the 4th. of February from the same Commissioners informs that the Subscription upon the Loan had been extended to 1,644,000 Florins.
The Secretary has drawn for a part of the proceeds of this Loan. Its Bills are Selling at 42 Cents ⅌ Guilder upon a Credit of Sixty days, with Interest at 6 ⅌ Cent from the time of purchase.
This Loan pursuant to Instructions from the President, which preceded its negotiation, is specifically appropriated to the purchase of the public Debt.
All which is respectfully submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentMay 27th. 1794.

